Citation Nr: 0534464	
Decision Date: 12/22/05    Archive Date: 01/10/06

DOCKET NO.  98-18 063A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disorder.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
residuals of a right foot injury.

3.  Entitlement to service connection for spondylosis of the 
cervical spine.

4.  Entitlement to service connection for bilateral 
patellofemoral syndrome, to include as due to an undiagnosed 
illness.

5.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.

6.  Entitlement to service connection for memory loss, to 
include as due to an undiagnosed illness.




7.  Entitlement to service connection for fatigue, to include 
as due to an undiagnosed illness.

8.  Entitlement to service connection for night sweats, to 
includes as to due an undiagnosed illness.

9.  Entitlement to an evaluation in excess of 10 percent for 
hypertension.

10.  Entitlement to a compensable evaluation for arthroplasty 
of the left fifth toe.

11.  Entitlement to a compensable evaluation for residual of 
laceration of the left eyebrow.

12.  Entitlement to a compensable evaluation for a scar from 
removal of a cyst from the left temple.

13.  Entitlement to a compensable evaluation for residual 
scar from excision of a lump on the top of the head.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from April 1979 to March 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  During the pendency of the veteran's 
appeal, his claims file was transferred to the RO in Atlanta, 
Georgia.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
you if further action is required on his part.


REMAND

The veteran submitted his current claim in May 1995.  He 
submitted a statement to clarify the issues involved in 
October 1995.  His case was certified on appeal to the Board 
in March 2005.

Initially the Board notes that there is a likelihood of 
outstanding service medical records (SMRs) in this case.  A 
review of the SMRs already in the claims file shows that 
there are no clinical entries between March 1989 and November 
1991 and nothing after November 1991 until the veteran's 
separation physical examination in March 1992.  

The veteran's DD 214 indicates that he had service in 
Southwest Asia at some point, the dates are not noted.  The 
October 1998 statement of the case (SOC) reported the 
veteran's dates of service in Southwest Asia as from October 
1990 to March 1991, a period where there are no entries in 
the veteran's SMRs.  The veteran alleged that he suffered a 
left shoulder injury while serving in Saudi Arabia at the 
time of his VA examination in October 1992.  He later 
described the injury as a dislocation.  There is VA x-ray 
evidence of a slight increase in density of the greater 
tuberosity of the left shoulder as noted in April 1998.  The 
veteran should be contacted and asked if he received 
treatment for his left shoulder in service at a hospital or 
major facility that may have records of the treatment.

In addition, the National Personnel Records Center (NPRC) 
advised the RO in May 1993 that the veteran was a member of 
the Georgia Army National Guard.  The veteran acknowledged 
his service in the National Guard at the time of his April 
1998 VA mental health examination.

There is no indication that any efforts were made to ask the 
veteran about his National Guard status or to obtain any 
outstanding military medical records.  The RO should contact 
the veteran and inquire if he is, or was, a member of the 
National Guard and take the steps necessary to obtain all 
outstanding military treatment records for the veteran.  

The veteran was originally denied entitlement to service 
connection for a low back disorder and residuals of a right 
foot injury in August 1993.  The veteran sought to reopen his 
claim for those two issues in May 1995.  

The veteran's claim was denied in February 1997.  The RO 
determined that the evidence added to the record, when viewed 
in the context of all the evidence, both new and old, would 
not change the outcome.  The same evidentiary standard was 
cited in the October 1998 SOC, although no citation to 
38 C.F.R. § 3.156(a) (1998) was included in the SOC.  

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in outcome" 
test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The Federal Circuit in Hodge mandated that materiality be 
determined solely in accordance with the definition provided 
in the existing version of 38 C.F.R. § 3.156(a).  The Board 
notes that 38 C.F.R. § 3.156(a) was amended in August 2001.  
The amendment is applicable to claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

The RO applied the Colvin standard in determining whether the 
evidence submitted was new and material.  However, the 
opinion in Hodge required that the regulation pertaining to 
new and material evidence be applied, without consideration 
of whether it would change the outcome, as that standard did 
not exist in the regulation.  See 38 C.F.R. § 3.156(a) 
(1998).  

Moreover, Hodge stressed that under the regulation new 
evidence that was not likely to convince the Board to alter 
its previous decision could be material if that evidence 
provided a "more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Id, at 1363.  The Federal Circuit 
noted that "the regulation imposes a lower burden to reopen 
than the Colvin [v. Derwinski, 1 Vet. App. 171 (1991)] test."  
Id. at 1361, n.1.

The July 2004 supplemental statement of the case (SSOC) also 
failed to cite to any version of 38 C.F.R. § 3.156(a).  
However, the SSOC noted that the veteran's claim for the two 
new and material issues was not reopened because there was no 
reasonable possibility that the evidence would change the 
previous decision.  Thus the veteran's claim was never 
reviewed under the appropriate standard as required by the 
decision in Hodge and the regulation in effect prior to the 
August 2001 amendment.  

The veteran's claim, regarding the new and material evidence 
issues, must be readjudicated under the proper standard.

The Board also notes that the RO granted service connection 
for three issues that involve an evaluation of a scar in 
February 1997.  The grant of service connection was based on 
SMR entries that showed the veteran had a laceration of the 
left eyebrow in June 1980, excision of a lump from the top of 
his head in July 1983, and removal of a cyst from the left 
temple area in May 1984.  

The veteran's March 1992 separation physical examination did 
not address the scars.  The October 1992 and April 1998 VA 
examinations also did not address the veteran's scars.  Thus 
there is no objective description, to include such aspects as 
size of the scar, adherence, painfulness/tenderness, or 
ulcerations, of the residuals from the one laceration and two 
excisions in service to adequately assess any level of 
disability.  The Board notes that the RO did adjudicate the 
several disabilities under a change in regulations that were 
effective in August 2002.  However, with no objective 
assessment of the disabilities, the Board finds that there is 
inadequate evidence of record for rating purposes.  The 
veteran should be afforded a VA examination to provide a 
current assessment of the veteran's disabilities.

Finally, the veteran has not received a VA examination for 
his service-connected hypertension in a number of years.  The 
latest medical evidence of record is dated in May 1999.  A 
new examination is required to assess his current level of 
disability.

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO should ask the veteran if he 
received any treatment during service 
between March 1989 and his release from 
service in March 1992, other than in 
November 1991.  The veteran should be 
specifically asked if he received 
treatment for a left shoulder injury 
while serving in Saudi Arabia, and if so, 
at what medical facility he received such 
treatment.  The veteran should also be 
asked about his National Guard status.  
The RO should then attempt to obtain any 
additional service medical records or 
National Guard records which the veteran 
indicates may be in existence.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated or evaluated the veteran 
since May 1995 for his hypertension and 
his service-connected scars, if any.  
After securing the necessary release(s), 
the RO should obtain any pertinent 
records not already on file.  

3.  The veteran should be afforded an 
examination to assess the current status 
of his service-connected scars on the 
left eyebrow, top of his head, and left 
temple area.  The claims file should be 
provided to the examiner prior to the 
examination.  The examiner should 
complete the Compensation & Pension 
Examination Worksheet for Scars, to 
include color photographs of any scars 
which might be considered disfiguring.

4.  The veteran should be afforded an 
examination to determine the extent of 
his hypertension.  The claims file must 
be made available to and reviewed by the 
examiner prior to the requested study.  
The examiner should complete the 
Compensation & Pension Examination 
Worksheet for Hypertension.

5.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issues on 
appeal.  All potentially applicable 
rating criteria should be considered as 
well as the proper standard for 
evaluating the new and material evidence 
issues.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

